Exhibit 10.2

 
FORM OF STOCK OPTION AGREEMENT


HANA BIOSCIENCES, INC.
2010 EQUITY INCENTIVE PLAN


THIS AGREEMENT, made effective as of this _____ day of ___________, 20__, by and
between Hana Biosciences, Inc., a Delaware corporation (the “Company”), and
_________________ (“Participant”).


WITNESSETH:


WHEREAS, Participant on the date hereof is a key employee, officer, director of
or consultant or advisor to the Company or one of its Subsidiaries; and


WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company’s Common Stock pursuant to the Company’s 2010
Equity Incentive Plan (the “Plan”); and


WHEREAS, the Administrator of the Plan, or its duly authorized designee, has
authorized the grant of a nonqualified stock option to Participant and has
determined that, as of the effective date of this Agreement, the fair market
value of the Company’s Common Stock is $____ per share;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.            Grant of Option.  The Company hereby grants to Participant on the
date set forth above (the “Date of Grant”), the right and option (the “Option”)
to purchase all or portions of an aggregate of _______________________
(________) shares of Common Stock at a per share price of $_______ on the terms
and conditions set forth herein, and subject to adjustment pursuant to Section
14 of the Plan.  This Option is a nonqualified stock option and will not be
treated as an incentive stock option, as defined under Section 422, or any
successor provision, of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder.
 
2.            Duration and Exercisability.
 
(a)           General.  The term during which this Option may be exercised shall
terminate on [10 years from Date of Grant], except as otherwise provided in
Paragraphs 2(b) through 2(d) below.  [FOR EMPLOYEES:  [This Option shall become
exercisable according to the following schedule:(i) one-third of the total
number of shares specified in Paragraph 1 shall become exercisable on the first
anniversary of the Date of Grant; and (ii) the remaining shares shall become
exercisable in twenty-four (24) equal monthly installments commencing on the
thirteen-month anniversary of the Date of Grant and continuing each month
thereafter until the Option becomes exercisable with respect to all remaining
shares.]] [FOR DIRECTORS: [This Option shall become exercisable in its entirety
on the first anniversary of the Date of Grant.]]

 
 

--------------------------------------------------------------------------------

 

Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein.  If
Participant does not purchase upon an exercise of this Option the full number of
shares which Participant is then entitled to purchase, Participant may purchase
upon any subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.


(b)           Termination of Relationship (other than Disability or Death).  If
Participant ceases to be [an employee] [a consultant] [a director] of the
Company or any Subsidiary for any reason other than disability or death, this
Option shall completely terminate on the earlier of (i) the close of business on
the three-month anniversary of the date of termination of Participant’s
relationship, and (ii) the expiration date of this Option stated in Paragraph
2(a) above.  In such period following such termination of Participant’s
relationship, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding the date on which
Participant’s relationship with the Company or Subsidiary has terminated, but
had not previously been exercised.  To the extent this Option was not
exercisable upon the termination of such relationship, or if Participant does
not exercise the Option within the time specified in this Paragraph 2(b), all
rights of Participant under this Option shall be forfeited.
 
(c)           Disability.  If Participant ceases to be [an employee] [a
consultant] [a director] of the Company or any Subsidiary because of disability
(as defined in Code Section 22(e), or any successor provision), this Option
shall completely terminate on the earlier of (i) the close of business on the
twelve-month anniversary of the date of termination of Participant’s
relationship, and (ii) the expiration date of this Option stated in Paragraph
2(a) above.  In such period following such termination of Participant’s
relationship, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding the date on which
Participant’s relationship with the Company or Subsidiary has terminated, but
had not previously been exercised.  To the extent this Option was not
exercisable upon the termination of such relationship, or if Participant does
not exercise the Option within the time specified in this Paragraph 2(c), all
rights of Participant under this Option shall be forfeited.
 
(d)           Death.  In the event of Participant’s death, this Option shall
terminate on the earlier of (i) the close of business on the twelve-month
anniversary of the date of Participant’s death, and (ii) the expiration date of
this Option stated in Paragraph 2(a) above.  In such period following
Participant’s death, this Option may be exercised by the person or persons to
whom Participant’s rights under this Option shall have passed by Participant’s
will or by the laws of descent and distribution only to the extent the Option
was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised.  To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons fail to exercise this Option within the time specified in this
Paragraph 2(d), all rights under this Option shall be forfeited.

 
2

--------------------------------------------------------------------------------

 


3.            Manner of Exercise.
 
(a)           General.  The Option may be exercised only by Participant (or
other proper party in the event of death or incapacity), subject to the
conditions of the Plan and subject to such other administrative rules as the
Administrator may deem advisable, by delivering within the option period written
notice of exercise to the Company at its principal office.  The notice shall
state the number of shares as to which the Option is being exercised and shall
be accompanied by payment in full of the option price for all shares designated
in the notice.  The exercise of the Option shall be deemed effective upon
receipt of such notice by the Company and upon payment that complies with the
terms of the Plan and this Agreement.  The Option may be exercised with respect
to any number or all of the shares as to which it can then be so exercised and,
if partially exercised, may be exercised as to the unexercised shares any number
of times during the option period as provided herein.
 
(b)           Form of Payment.  Subject to the approval of the Administrator,
payment of the option price by Participant shall be in the form of cash,
personal check, certified check or previously acquired shares of Common Stock of
the Company, or any combination thereof.  Any stock so tendered as part of such
payment shall be valued at its Fair Market Value as provided in the Plan.  For
purposes of this Agreement, “previously acquired shares of Common Stock” shall
include shares of Common Stock that are already owned by Participant at the time
of exercise.
 
(c)           Stock Transfer Records.  As soon as practicable after the
effective exercise of all or any part of the Option, Participant shall be
recorded on the stock transfer books of the Company as the owner of the shares
purchased, and the Company shall deliver to Participant one or more duly issued
stock certificates evidencing such ownership.  All requisite original issue or
transfer documentary stamp taxes shall be paid by the Company.
 
4.            Miscellaneous.
 
(a)           Employment or Other Relationship; Rights as Shareholder.  This
Agreement shall not confer on Participant any right with respect to the
continuance of employment or any other relationship with the Company or any of
its Subsidiaries, nor will it interfere in any way with the right of the Company
to terminate such employment or relationship.  Participant shall have no rights
as a shareholder with respect to shares subject to this Option until such shares
have been issued to Participant upon exercise of this Option.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.
 
(b)           Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other
laws.  Participant may be required by the Company, as a condition of the
effectiveness of any exercise of this Option, to agree in writing that all
Common Stock to be acquired pursuant to such exercise shall be held, until such
time that such Common Stock is registered and freely tradable under applicable
state and federal securities laws, for Participant’s own account without a view
to any further distribution thereof, that the certificates for such shares shall
bear an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

 
3

--------------------------------------------------------------------------------

 

(c)           Mergers, Recapitalizations, Stock Splits, Etc.  Except as
otherwise specifically provided in any employment, change of control, severance
or similar agreement executed by the Participant and the Company, pursuant and
subject to Section 14 of the Plan, certain changes in the number or character of
the Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).
 
(d)           Shares Reserved.  The Company shall at all times during the option
period reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.
 
(e)           Withholding Taxes.  To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to Participant.  If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law.  Subject to such
rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part (i) by delivering shares of Common Stock, or (ii) by electing
to have the Company withhold shares of Common Stock otherwise issuable to
Participant, in either case having a Fair Market Value, as of the date the
amount of tax to be withheld is determined under applicable tax law, equal to
the minimum amount required to be withheld for tax purposes.  Participant’s
request to deliver shares or to have shares withheld for purposes of such
withholding tax obligations shall be made on or before the date that triggers
such obligations or, if later, the date that the amount of tax to be withheld is
determined under applicable tax law.  Participant’s request shall be approved by
the Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3 or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities and
Exchange Act of 1934, if applicable.
 
(f)            Nontransferability.  Except as otherwise provided in the Plan,
during the lifetime of Participant, the accrued Option shall be exercisable only
by Participant or by the Participant’s guardian or other legal representative,
and shall not be assignable or transferable by Participant, in whole or in part,
other than by will or by the laws of descent and distribution.  The Company
shall not be required to recognize any assignment or transfer of the Option in
violation of the terms of this Agreement or the Plan.

 
4

--------------------------------------------------------------------------------

 

(g)           2010 Equity Incentive Plan.  The Option evidenced by this
Agreement is granted pursuant to the Plan, a copy of which Plan has been made
available to Participant and is hereby incorporated into this Agreement.  This
Agreement is subject to and in all respects limited and conditioned as provided
in the Plan. All defined terms of the Plan shall have the same meaning when used
in this Agreement.  The Plan governs this Option and, in the event of any
questions as to the construction of this Agreement or in the event of a conflict
between the Plan and this Agreement, the Plan shall govern, except as the Plan
otherwise provides.
 
(h)           Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
shareholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Option or any of the
underlying shares of Common Stock without the prior written consent of the
underwriter(s) or its representative(s).
 
(i)            Blue Sky Limitation. Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and it is determined that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, and such
determination is affirmed by the Board of Directors, unless the Board of
Directors determines otherwise, (i) the exercisability of this Option and the
date on which this Option must be exercised shall be accelerated, provided that
the Company agrees to give Participant 15 days’ prior written notice of such
acceleration, and (ii) any portion of this Option or any other option granted to
Participant pursuant to the Plan which is not exercised prior to or
contemporaneously with such public offering shall be canceled.  Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.
 
(j)           Accounting Compliance.  Participant agrees that, if a merger,
reorganization, liquidation or other “transaction” as defined in Section 14 of
the Plan occurs and Participant is an “affiliate” of the Company or any
Affiliate (as defined in applicable legal and accounting principles) at the time
of such transaction, Participant will comply with all requirements of Rule 145
of the Securities Act of 1933, as amended, and the requirements of such other
legal or accounting principles, and will execute any documents necessary to
ensure such compliance.
 
(k)           Stock Legend.  The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(i) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(b) or
Paragraphs 4(g) through 4(i).
 
(l)            Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by Paragraph 2 or Paragraph
4(e) above.

 
5

--------------------------------------------------------------------------------

 


5.            [FOR DIRECTORS] [Change of Control.  Notwithstanding anything in
the Plan or this Agreement to the contrary, this Option shall become fully
vested and exercisable upon a Change of Control, as such term is defined in the
Plan.]


ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.



 
HANA BIOSCIENCES, INC.
       
By: 
     
Its: 
               
Participant


 
6

--------------------------------------------------------------------------------

 
